         Case 1:19-cv-10023-KPF Document 145 Filed 06/26/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,

        Plaintiffs and Counterclaim Defendants,
                                                            No. 19 Civ. 10023 (KPF)
        - against -
                                                            NOTICE OF MOTION
 MUFG UNION BANK, N.A. and GLAS
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.



               PLEASE TAKE NOTICE that upon the annexed Declaration of Christopher J.

Clark, as well as the exhibits attached thereto, and the accompanying Memorandum of Law, the

undersigned, on behalf of Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. (the

“Trustee”) and GLAS Americas LLC (the “Collateral Agent”), hereby move this Court before

the Honorable Katherine Polk Failla, United States District Judge for the Southern District of

New York, at the United States Courthouse, 40 Foley Square, Courtroom 618, New York, New

York 10007, for an Order striking the June 9, 2020 Letter to Judge Katherine Polk Failla from

Ambassador Carlos Vecchio (ECF No. 80) and any references to such submission within the

Memorandum of Law in Support of Plaintiffs’ Motion for Summary Judgment (ECF No. 95),

and for such other relief as this Court deems just and proper.
        Case 1:19-cv-10023-KPF Document 145 Filed 06/26/20 Page 2 of 2



Dated: Greenwich, Connecticut
       June 26, 2020

                                      Respectfully submitted,

                                      LATHAM & WATKINS LLP

                                      By: /s/ Christopher J. Clark________
                                           Christopher J. Clark
                                           Matthew S. Salerno
                                           Sean H. McMahon
                                      885 Third Avenue
                                      New York, New York 10022
                                      Telephone: 212-906-1200
                                      Facsimile: 212-751-4864
                                      chris.clark@lw.com
                                      matthew.salerno@lw.com
                                      sean.mcmahon@lw.com

                                      Attorneys for Defendants and Counterclaim
                                      Plaintiffs MUFG Union Bank, N.A. and
                                      GLAS Americas LLC, in their respective
                                      capacities as Trustee and Collateral Agent,
                                      under the Indenture dated October 27, 2016,
                                      and the Pledge and Security Agreement
                                      dated October 28, 2016, governing
                                      PDVSA’s Senior Secured Notes due 2020




                                      2
